Case 8:19-cv-01299-MSS-CPT Document 80 Filed 09/23/20 Page 1 of 4 PageID 2400




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

CLEARVIEW IMAGING, LLC, as
assignee, individually, and on behalf of
all others similarly situated d/b/a
Clearview Open MRI,

      Plaintiff,

v.                                               Lead Case No: 8:19-cv-1299-T-35CPT
                                                      Case No: 8:19-cv-1881-T-35AEP

PROGRESSIVE AMERICAN
INSURANCE COMPANY and
PROGRESSIVE SELECT INSURANCE
COMPANY,

      Defendants.


                                        ORDER

      THIS CAUSE comes before the Court upon sua sponte review of the Court’s

jurisdiction. In these consolidated actions, Clearview Imaging, LLC (“Clearview”)—a

provider of magnetic resonance imaging (“MRI”) services—alleges that Progressive

American Insurance Company and Progressive Select Insurance Company (collectively,

“Progressive”) routinely violate Florida’s personal injury protection (“PIP”) statute by

discounting the co-payment portion of patients’ medical bills. (Dkt. 19 at ¶¶ 1-6; Dkt. 42

at ¶¶ 1-6) This discounting allegedly reduces the co-payments Clearview is able to collect

from patients who receive MRIs and have assigned their PIP benefits to Clearview. (Id.)

Clearview brings these actions as the assignee of those PIP benefits, contending that

Progressive breaches the policies issued to Clearview’s insureds by applying allegedly
Case 8:19-cv-01299-MSS-CPT Document 80 Filed 09/23/20 Page 2 of 4 PageID 2401




unlawful discounts to the co-payments and then “refus[ing] or fail[ing] to accept

responsibility for th[e] unlawful reductions.” (Dkt. 19 at ¶ 99; Dkt. 42 at ¶ 96)

       Upon review, this Court has concerns as to whether it has subject-matter

jurisdiction over these actions. “Federal courts are obligated to inquire into subject-matter

jurisdiction sua sponte whenever it may be lacking.” Cadet v. Bulger, 377 F.3d 1173, 1179

(11th Cir. 2004). “Article III restricts the jurisdiction of the federal courts to litigants who

have standing to sue.” Nicklaw v. Citimortgage, Inc., 839 F.3d 998, 1001 (11th Cir. 2016).

The “irreducible constitutional minimum of standing consists of three elements”: “[t]he

plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). “To establish injury in

fact, a plaintiff must show that he or she suffered an invasion of a legally protected interest

that is concrete and particularized and actual or imminent, not conjectural or hypothetical.”

Id. at 1548.

       As an assignee, Clearview “stands in the shoes of the assignor[s]”—here, its

insured patients. United Water Restoration Grp., Inc. v. State Farm Fla. Ins. Co., 173 So.

3d 1025, 1027 (Fla. 1st DCA 2015). The claims in these actions rest on the assertion that

Progressive is “unlawful[ly] reduc[ing] [these patients’] coinsurance or co-payment

obligation[s].” (Dkt. 19 at ¶ 94; Dkt. 42 at ¶ 92) In other words, Clearview contends that

the co-payments its patients pay are too low. Clearview itself appears to suffer an injury

from Progressive’s alleged misconduct—it claims to receive less in co-payments than it

otherwise would. It is unclear, however, whether Clearview’s patients are injured by

Progressive’s alleged practices. If Clearview prevails in these actions and Progressive is




                                                2
Case 8:19-cv-01299-MSS-CPT Document 80 Filed 09/23/20 Page 3 of 4 PageID 2402




ordered to cease its practice of applying the allegedly unlawful discounts, the insureds’

liability to Clearview would increase. Because Clearview stands in the shoes of its

patients for purposes of these actions, there are serious questions as to whether

Clearview, as an assignee, suffered an injury in fact that can support Article III standing.

       Accordingly, it is hereby ORDERED as follows:

       1. Clearview shall have twenty-one (21) days from the date of this Order to

          submit a supplemental memorandum of law, not to exceed fifteen (15) pages,

          addressing whether it has Article III standing to pursue these actions. Within

          fourteen (14) days after Clearview files its supplemental memorandum,

          Progressive shall file a responsive memorandum, not to exceed fifteen (15)

          pages.

       2. Progressive’s Motions to Dismiss, (Dkts. 27, 50), are DENIED WITHOUT

          PREJUDICE. The Court will sua sponte resurrect the Motions to Dismiss when

          the supplemental briefing on standing is complete, if the Court concludes that

          Clearview has standing.

       3. Progressive Select Insurance Company’s Motion for Leave to File a Reply to

          Plaintiff’s Response to Its Motion to Dismiss, (Dkt. 52), is DENIED AS MOOT.

          If the Court requires any additional briefing on other issues, it will advise the

          Parties.

       DONE and ORDERED in Tampa, Florida, this 23rd day of September, 2020.




                                             3
Case 8:19-cv-01299-MSS-CPT Document 80 Filed 09/23/20 Page 4 of 4 PageID 2403




Copies furnished to:
Counsel of Record
Any Unrepresented Person




                                     4
